DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
Claims 1-74, 76, 81-86, and 91-105 have been canceled, and new claim 108 has been added.  Accordingly, claims 75, 77-80, 87-90 and 106-108 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




The following new grounds of rejection are applied to the amended claims:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 75, 77-80, 87-90 and 106-108 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vincent et al.
The claims are drawn to a method of inhibiting histone deacetylase activity comprising administering to a subject in need thereof a pharmaceutical composition comprising a bacteria strain that produces a therapeutically effective amount of at least one organic acid of formula Rx-COOH, wherein Rx is C4-C11 alkyl; and wherein said therapeutically effective amount is effective to inhibit said histone deacetylase activity; and wherein said bacteria strain does not comprise a bacterial strain of the genus Megasphaera, and wherein said bacteria strain does not comprise a bacterial strain of the species Pediococcus acidilactici.
5 cfu/g.  (See claim 20).
	Applicants specification (page 15) set forth that hexanoic acid is produced by Lactobacillus sanfrancisensis, and that Lactobacillus sanfrancisensis is a preferred bacterial strain for use in the invention.
A composition and its properties are inseparable. Therefore, if the prior art teaches administration of the identical composition, (bacterial strain composition which produces hexanoic acid) the properties applicant discloses and/or claims (inhibits histone deacetylase activity) are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Accordingly, Vincent et al disclose of each and every limitation of the instantly filed claims.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        January 27, 2022